DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/16/21 has been considered and entered.  Claims 1-7,11 and 16-20 have been canceled.  Claims 8-10 and 12-15 remain active in the application for prosecution thereof.

In light of the amendment and the Terminal Disclaimer filed 11/16/21, the 35 USC 103 rejection and Double Patenting Rejection has been withdrawn.  

Allowable Subject Matter
Claims 8-10 and 12-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art teaches lithiating an electrode of a cell assembly having a negative and positive electrode and a separator between the two whereby lithium metal is attached to the current collector or tab of the electrode and is positioned above or below the cell assembly such that a lithiation path for lithium ions from the lithium metal to the electrode to be lithiated is along the surface of an active layer of the electrode.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715